o eo SN DN A SE WY Ye

to bd bho te tw tw bo ho w —_ — _ — — — mt pe _ _
oO tN NHN OR RR WD NY KH ODO OO CO HN HR A F&F WH NYO —& OS

 

 

AFFIDAVIT OF CHARLES ELLIS II

County of Maricopa

Charles Ellis II, being first duly sworn, upon his oath, deposes and says:
1. My name is Charles Ellis If. I am a resident of Fountain Hills, Arizona,

and have lived in Fountain Hills, Arizona for the past three years.

2. I am familiar with the shopping center where the business known as The
Tap House is located; however, I have never been to The Tap House.

3. There is another business called Phil’s which is located in the same
shopping center to purchase food.

4. I have not had any contact with the Maricopa County Sheriff's Office,

and I have no idea how MCSO got may name to put in any report.

FURTHER AFFIANT SAYETH NOT.
—
DATED this 20 “day of September, 2020.

OZ LY,
L
SUBSCRIBED AND SWORN to before me this’30 bday of September,

2020, by Charles Ellis II.

Luna

 

  
 

Gu, / RION GLAVAC-SKINNER
Raa Notary Public - State of Arizona
| SS) I} «= MARICOPA COUNTY
Commission # 559647
Expires November 8, 2022

Notary Public

My Commission Expires: [ | | og Lode

 

 

 

 
—

Oo fo NSN BDO A FF WD LY

NY BO NY NY NY NH NH NH NO YF | §Y§& | | FP FP EF SS
ao st HO th he WY NY KF CS OO OBO SS DH AH ek WY NY KK

 

 

AFFIDAVIT OF TINA WOOLBRIGHT

County of Maricopa

Tina Woolbright, being first duly sworn, upon her oath, deposes and says:

1. My name is Tina Woolbright. I am a resident of Fountain Hills, Arizona.
2. My husband, Jeffrey Woolbright, owns a company called—integrated-— —
Automation which installs low voltage wiring and television equipment.
3. On April 10, 2020, my husband for his company was present on the
premises of a local business called The Tap House. The purpose of my
husband’s presence at The Tap House on April 10, 2020 was to reconfigure
an existing cable television system for The Tap House
4. I knew that my husband was performing work for The Tap House on April
10, 2020. I therefore ordered take-out food from The Tap House to take
home for us to eat that evening.

5. While waiting for our take-out order to be completed, I drank a beer. _

 
 

 

 

 

 

 

 

 
  

 

 
 

 

, a of he wat it
~ we th SDM Se we OF he oS
os) c “tt =
on ; “a a
~ 2 i z
st
5
7 on
i
t 1 .
we Y
ao “fr
“5 3
. iP va
‘ 3 x

 

 

 
oO eo TY DH OH fF YW PY Ke

NO BH Bw NO BK KB KO RO ROR Om Re
eo ST DBO A BP WY NY KF CO VO Se TNH DH A Fe WH NY KF OC

 

 

6. The Tap House was not open to the public for inside dining during my|

brief time at the premises to pick up a to-go order, and I did not observe

anyone else using The Tap House as a dine-in restaurant.

FURTHER AFFIANT SAYETH NOT.

DATED this 23 day of September, 2020.

NS

SUBSCRIBED AND SWORN to before me this 4% day of September,

Qa

7 Sy

2020, by Tina Woolbright.

Notary Public

 

 

ALLISON FIORILLI SMITH
Notary Public - State of Arizona
MARICOPA COUNTY
Commission # 547346
Expires May 31, 2022

My Commission Expires: fe, Lo | | “ee

 

 

 

 

 
 

 

 

 

ste

|
i

 

 

 

 

 

 

 
oOo Oo NHN DN mH Fk WY NY =

wo wpe NO NHN NO NH BH HNO RO Om mw ee ee
ao nN NH UO FF HY NH HSH GBS OO Oo SI NH Hh Ph WHY NH HH &

County of Maricopa

Jeffrey Woolbright, being first duly sworn, upon his oath, deposes and says:

1. Myname is Jeffrey Woolbright. I ama resident of Fountain Hills, Arizona:

2. Iowna company called Integrated Automation which installs ow voltage

. On April 10, 2020, I was present on the premises of a local business called

. Aninvoice reflecting the work being performed at The Tap House on April

. My presence at The Tap House on April 10, 2020 was not as a customer

 

 

AFFIDAVIT OF JEFFREY WOOLBRIGHT

wiring and television equipment.

The Tap House, which is a client of my company. The purposes of my
presence at The Tap House on April 10, 2020 was to reconfigure the
existing cable television system for The Tap House at the request of its

owner Milton.

10, 2020 is attached.

of the restaurant, which was open for carry out orders only, but was as a
vendor to reconfigure the existing cable television system which took

approximately eight hours.

 
 

 

   

 

eee aTe

re

ie

ere

 

fic 8 s

ecdutadt

Do eSertasy sy,

3

te

 

aa hae ee

soe eee.

-in:

 

 

 

 

SPSSSORLES Lif!

 

 
Co Oo S41 DH nH Ff WY NH

Ny YN BO HB HY DB NR NR NR mm te
ao NHK UO SF WY NY KY OO OlUlUlUDwOCOUmUMUG SY OORNlUlUlUlUMULDAlULlWhwULhN CULL CD

My Commission Expires: =

 

 

. My wife, Tina Woolbright, knew I was performing work for The Tap

House. She therefore ordered take-out food from The Tap House to take

home for us to eat that evening.

. While waiting for our take-out order to be completed, my wife and I each

drank a beer.

. The Tap House was not open to the public for inside dining during my time

performing work at the premises, but only for carry-out dining. I did not

observe anyone using The Tap House as a dine-in restaurant.

. The only other persons present in The Tap House was the cook, Aquilar

Sanchez, and some other person that I did not know who was waiting foy

his carry-out order.
FURTHER AFFIANT SAYETH NOT.

DATED this£73 day of September, 2020.

~=_—

 

SUBSCRIBED AND SWORN to before me this tA day of September,

—

2020, by Jeffrey Woolbright.

 

 

 

 

 

————_ _
'
Notary Public ALLISON FIORILLI SMITH
Notary Public - State of Arizona
MARICOPA COUNTY
{ a Commission # 547346
AIOL2 pipes May 82022

 

 

 

 

 
h

 

bo oe ae vais ree LS he

 

 
 

 
 

 

 

 

 
Integrated Autamatian, LLC
14018 N Shiloh Way
Fountain Hills, AZ 85268
(602) 622 2206
Admin@thebestav.net

BILL TO

Milton Gabaldon

The Tap House

16828 E Parkview Ave
Fountain Hills, AZ 85268

 

 

 

~ Xantech HDBaseT 4x4 Matrix Kit with 4 |

HDBT Receivers - 70m

7 2,159.00 2,150.00T

 

 

 

IR Emitter - 2 Pack 12 25.00 300.00T

The gSC10 features a faster CPU, more 1 0.00 0.00

memory, extensive I/O and updated

connectivity. It is designed to integrate

. .medium to extra-large projects.

DONATED FROM BRIAN AT ELAN

RETAIL PRICE $2640.00

Labor to complete project listed. 8 95.00 760.00
SUBTOTAL 3,219.00
TAX (8.05%) 197.95

ROC #315709
www. IintegratedAutomationLLC.com
Follow us on Facebook and Instagram

TOTAL

3,416.95

 
